Citation Nr: 1647897	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  10-40 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a psychiatric disability to include bipolar disorder (not including schizophrenic reaction, undifferentiated). 

3.  Whether or not new and material evidence has been received to reopen the previously denied claim of service connection for schizophrenic reaction, undifferentiated.

4.  Entitlement to service connection for bilateral defective vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1960 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2014 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2016 substantive appeal form, perfecting his appeal as it related to the claimed eye disorder, the Veteran requested that he be afforded a Board hearing at a local VA office.  The Veteran also checked the box requesting that he wanted all issues in any statement of the case and supplemental statement of the case appealed to the Board.  He further noted all issues on appeal in the written narrative portion of the form.  

In conjunction with his claim, the Veteran was scheduled for a videoconference on October 18, 2016 at the RO and failed to appear for the requested hearing,  

In November 2016, the Veteran submitted a letter from St. Lawrence Medical Center, dated October 25, 2016, indicating that he had been inpatient at their facility from October 17, 2016, to October 22, 2016.  The Veteran stated that this was why he had been unable to attend the hearing.  

In December 2016, the Veteran's representative requested that the Veteran be scheduled for a videoconference hearing.  The representative noted the above circumstances and indicated that the Veteran had not withdrawn his request for a hearing.  The representative stated that due to the Veteran's hospitalization and inability to attend the last hearing, it was requested that the Board remand his case to the RO and instruct that he be scheduled on the videoconference hearing docket.

The Board finds that good cause has been shown as to why the Veteran failed to attend the last scheduled hearing.  As such, the scheduling of an additional hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing at the Waco RO before a Veterans Law Judge.  A copy of the notice sent to the Veteran with regard to the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




